Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00529-CR

                              Edward Earl Earldonte FULTON,
                                         Appellant

                                            v.

                                   The STATE of Texas,
                                         Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR12590
                      Honorable Lorina I. Rummel, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 31, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice